Citation Nr: 0525907	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  94-33 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a skin disorder, on a 
direct basis and as a result of in-service exposure to 
herbicides.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel

INTRODUCTION

The veteran served on active military duty from April 1968 to 
April 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama.  In that determination, the RO, in 
pertinent part, denied the issue of entitlement to service 
connection for a skin disorder characterized as dermatitis 
herpetiformis and chloracne.  The RO adjudicated this service 
connection claim on a direct basis and as a result of 
in-service exposure to herbicides.  

After receiving notification of the December 1995 decision, 
the veteran perfected a timely appeal with respect to the 
denial of this service connection claim.  Thereafter, in 
August 1998 and June 2000, the Board remanded this issue to 
the RO for further evidentiary development.  

As will be discussed below, the Board has determined that the 
circumstances of this case necessitate another remand.  As 
such, this appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.  


REMAND

In November 2000, the veteran underwent a VA skin diseases 
examination.  According to the report of this evaluation, the 
examiner concluded that the veteran had chloracne by history 
only.  The doctor explained that, although the veteran gave 
"a very good history of persistent pustule lesions over his 
back primarily," no lesions were visible at the examination.  
In addition, the examiner diagnosed dermatitis herpetiformis.  
Significantly, however, the examiner did not express an 
opinion regarding the etiology of the veteran's dermatitis 
herpetiformis.  

Consequently, in October 2004, the veteran was scheduled for 
another pertinent VA examination.  The veteran, however, 
failed to report to the scheduled evaluation.  

In an August 2005 statement, the veteran's representative 
noted that the claims folder does not include a copy of the 
actual notice purportedly furnished to the veteran of the 
scheduling of the October 2004 examination and that, as such, 
there is no competent evidence that the veteran was ever 
notified of the date and time of his appointment.  Further, 
the representative argued that VA has failed to provide the 
veteran notification of the consequences of his failure to 
report for the examination.  The representative, therefore, 
requested that the Board remand the veteran's service 
connection claim once again to accord the veteran another 
opportunity to report for a pertinent evaluation.  

According to the pertinent regulation, when entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, which is scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. 
§ 3.655(a) & (b) (2004).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and the death of an immediate family member.  
38 C.F.R. § 3.655(a) (2004).  

The Board notes that the most recent supplemental statement 
of the case (SSOC), which was issued in February 2005, 
includes the provisions of 38 C.F.R. § 3.655 (2004).  
Importantly, however, this notification was furnished to the 
veteran after he had apparently failed to report for the VA 
skin diseases examination scheduled in October 2004.  

The Board acknowledges that the veteran's claim for service 
connection for a skin disorder was previously remanded (on 
two separate occasions) to the RO for further evidentiary 
development and that a third remand would add to the delay 
prior to a final adjudication of this issue.  Importantly, 
however, in view of the apparent lack of notification to the 
veteran of the consequences of his failure to report for the 
scheduled examination prior to the evaluation, as well as his 
representative's August 2005 request for a remand to accord 
him (the veteran) another opportunity to report for a 
pertinent examination, the Board agrees that a remand is 
warranted in this case.  

Importantly, by this remand, the veteran is placed on notice 
of the importance of reporting for the scheduled examination.  
In particular, the veteran has the responsibility of 
reporting for an examination.  The United States Court of 
Appeals for Veterans Claims (Court) has held that VA's duty 
to assist is not a one-way street.  If a veteran wishes help, 
he/she cannot passively wait for it in those circumstances 
where his/her own actions are essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet.App. 191 (1991); 
Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a VA 
examination to determine the nature, 
extent, and etiology of his skin 
disorder(s).  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  A copy 
of the notification of the scheduling of 
the examination should be obtained and 
associated with the veteran's claims 
folder.  

All indicated tests should be conducted.  
Further, all pertinent dermatological 
pathology, which is found on examination, 
should be noted in the report of the 
evaluation.  The examiner should provide 
a list of any and all pertinent skin 
disorders found on examination.  Further, 
the examiner should express an opinion as 
to whether there is a 50 percent 
probability or greater that any diagnosed 
skin disorder(s) is(are) associated with 
the veteran's active military service, 
including in-service exposure to 
herbicides.  

2.  The RO should then adjudicate the 
issue of entitlement to service 
connection for a skin disorder, on a 
direct basis and as a result of 
in-service exposure to herbicides.  If 
the decision remains in any way adverse 
to the veteran, he and his representative 
should be provided with a SSOC.  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to report for any scheduled examination may result in 
the denial of his claim.  38 C.F.R. § 3.655 (2004).  The 
veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  


	                  
_________________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  

 
 
 
 


